NO. 07-09-0074-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL D

                                  JULY 14, 2011
                         _____________________________

                              JAMES LYNN CAMPBELL,

                                                              Appellant
                                          v.

                               THE STATE OF TEXAS,

                                                              Appellee
                         _____________________________

            FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

               NO. 57,233-A; HONORABLE HAL MINER, PRESIDING
                        _____________________________

                              Memorandum Opinion
                         _____________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      James Lynn Campbell appeals his conviction for possessing a controlled

substance (cocaine).    He seeks reversal on the basis that the trial court erred in

admitting into evidence the cocaine since it was not properly authenticated; that is,

appellant questioned whether the State proved chain of custody.       We affirm the

judgment.
       The pertinent standard of review is one of abused discretion. Martin v. State,

173 S.W.3d 463, 467 (Tex. Crim. App. 2005). Next, evidence is authenticated when

there is evidence sufficient to support a finding that the matter in question is what its

proponent claims.    TEX. R. EVID. 901.     Absent evidence of tampering, questions

regarding the chain of custody affect the weight a factfinder may assign to the evidence

and not its admissibility. Davis v. State, 313 S.W.3d 317, 348 (Tex. Crim. App. 2010).

Moreover, there must be affirmative evidence of tampering presented by appellant

before its admission becomes improper; the potential for tampering or theoretical

tampering does not suffice. Dossett v. State, 216 S.W.3d 7, 17 (Tex. App.–San Antonio

2006, pet. ref’d).

       Officer Scott Chappell brought the baggie of cocaine at issue to court and

testified that the crack cocaine was contained in his evidence bag. He also stated that

he 1) marked and labeled the baggie when he placed it in the evidence bag, and 2)

booked it into the evidence room of the police department. The officer testified that 1)

the baggie was the same one depicted in a photograph taken at the scene of the

offense because it contained his evidence tag and his writing on the label, and 2) the

baggie was “similar to the picture.”   Then, he opined that laboratory personnel may

have placed his evidence bag into an outer sleeve. When asked if the item appeared to

have been tampered with or altered in any way, the officer replied that someone had

attempted to lift fingerprints off the bag, Officer Peoples performed a fingerprint

examination on the bag, and the evidence had been released by Officer Wheeler to the

crime laboratory for analysis. Neither Peoples nor Wheeler testified.




                                           2
       Next, Brandon Conrad, an employee of the Department of Public Safety Crime

Laboratory, stated that items received are given an individual case number and placed

into a secure vault until retrieved by an analyst. Exhibit 8 (the baggie of drugs within the

outer sleeve) was sealed and carried a laboratory case number as well as Conrad’s

initials and a date, according to Conrad. The latter also testified that he performed an

analysis of the substance, that the results of the analysis appeared in State’s Exhibit 9,

and that the evidence did not appear to have been tampered with.

       To establish the chain of custody, one need only prove the chain’s beginning and

ending. Shaw v. State, 329 S.W.3d 645, 654 (Tex. App.–Houston [14th Dist.] 2010, pet.

ref’d) (rejecting the argument that the evidence was inadmissible because the State

failed to have all who may have touched the item testify about what they may have done

with it). The testimony of Chappell and Conrad did just that. A moment-by-moment

account of where the evidence had been or who may have touched it is unnecessary.

Id.   So, the authenticity of the cocaine was sufficiently established. And, that other

identification marks may have appeared on the baggie, or that someone once opined

before analysis that the bag contained cocaine when analysis showed it contained that

drug and methamphetamine, or that Chappell thought the baggie proffered at trial was

similar to the one appearing in a picture, or that someone attempted to fingerprint the

bag are not affirmative evidence of tampering. Consequently, the trial court did not

abuse its discretion in overruling appellant’s objection. See Ennis v. State, 71 S.W.3d
804, 807-08 (Tex. App.–Texarkana 2002, no pet.) (finding purported deficiencies of 1)

an officer not being able to identify the weapons at trial as the ones he saw in the

defendant’s hand although they resembled them, 2) failing to account for the



                                             3
discrepancy in time between the seizure of the weapons and sealing the envelope in

which they were placed, and 3) inconsistent testimony regarding the envelope in which

they were placed to be nothing more than theoretical gaps).

      Accordingly, we overrule the issue and affirm the judgment.



                                               Brian Quinn
                                               Chief Justice

Do not publish.




                                           4